Citation Nr: 1510153	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-28 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record indicates that asbestosis was not present       in service or until many years thereafter and the Veteran's currently diagnosed asbestosis is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a September 2010 letter.  The case was last readjudicated in August 2013.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, post-service VA treatment records, and a VA examination report.   

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that he developed asbestosis as a result of exposure to asbestos while working as a boiler operator during active service.

In this case, the medical evidence, including the March 2011 VA examination, shows that the Veteran currently has asbestosis.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was a boiler operator.  The RO has conceded the Veteran's exposure to asbestos while working in that capacity during service.  Thus, the remaining question before the Board is whether the currently diagnosed asbestosis is related to his service.

Service treatment records are negative for complaints or findings of asbestosis.  The Veteran did report chest pains and difficulty breathing in September 1953, and April 1954.  However, chest x-rays taken in January 1953 were normal, and the Veteran's lungs and chest were noted as within normal limits during his separation examination in August 1955.

In fact, asbestosis was not noted until many years after service.  In this regard, while the Veteran reported having been diagnosed with asbestosis in 2007 or 2008 during his 2011 examination, the first medical evidence of record noting a diagnosis of asbestosis is from April 2009, over 50 years after the Veteran's separation from service.  

During an evaluation by Dr. Vuskovich in April 2009, the physician took a detailed history, specifically noting the Veteran's occupational history of being exposed to asbestos while working in a factory from 1956 until 1986.  Dr. Vuskovich listed military history separately, and noted the Veteran reported working as a boiler tender for four years in the Navy.  After reviewing the Veteran's chest x-rays and considering the Veteran's reported exposure to asbestos, Dr. Vuskovich diagnosed the Veteran with asbestosis related to his occupational history.  
 
Similarly, following review of the record and examination of the Veteran, the March 2011 VA examiner concluded that the Veteran's currently diagnosed asbestosis was less likely than not due to exposure to asbestos during service.  In support of the opinion, the examiner noted that the Veteran was reportedly exposed to asbestos for at least 30 years in his civilian occupation and that this period of exposure was significantly longer than the four years the Veteran was reportedly exposed during service.  

The VA examiner's opinion was based on examination of the Veteran and thorough review of the claims file, and provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is      the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, this opinion is consistent with the opinion from Dr. Vuskovich, who linked the asbestosis to the Veteran's lengthy occupational history to asbestos, but did not find it was related to the Veteran's military service.  Both physicians considered the Veteran's history,   to include military and occupational duties, and both concluded the Veteran's asbestosis was related to his post-service occupational activities.  

The Veteran has also obtained two private opinions regarding the etiology of his asbestosis.  In April 2012, Dr. Rosario found that "[a]fter review of his military record it is likely that his current asbestos condition is related to military services [sic][.]"  Notably, Dr. Rosario provided two other positive nexus opinions for the Veteran that day regarding other disabilities that are not currently before the Board.  In September 2013 another private doctor, Dr. Vigil, found that the Veteran's "lung condition is probably related to his exposure while in the service seeing his history aboard these ships[.]"

The Board finds that the opinions of Dr. Rosario and Dr. Vigil warrant less probative weight.  Specifically, Dr. Rosario did not provide any rationale to support her opinion.  Additionally, there is no indication that she considered the Veteran's extensive post-service asbestos exposure.  Regarding Dr. Vigil's opinion, she also failed to take into account the Veteran's post service asbestos exposure.  As neither opinion considered the extensive post-service asbestos exposure, neither physician was fully informed of the facts of this case, and the opinions are entitled to little, if any, probative weight.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  
 
While the Veteran contends his asbestosis is related to service, the diagnosis of asbestosis and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his asbestosis is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the   VA examiner and the conclusion reached by Dr. Vuskovich to be significantly more probative than the Veteran's lay assertions and the opinions provided by Dr. Rosario and Dr. Vigil.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's currently diagnosed asbestosis is related to service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for asbestosis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


